PER CURIAM.
This is the third appeal by the defendant in this case. On the two prior appeals 104 F.2d 487, and 111 F.2d 925, 128 A.L.R. 1101, he complained of the refusal of the District Court to direct a verdict in his favor and of divers other rulings. On account of the other rulings the judgment was each time reversed, but on each occasion 'we held that there was sufficient evidence to go to the jury.
The evidence on the third trial leads to the same conclusion, and the judgment is therefore affirmed.